

115 S3603 IS: Miranda Vargas School Bus Driver Red Flag Act
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3603IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Booker (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Motor Carrier Safety Administration to implement a national employer
			 notification service.
	
 1.Short titleThis Act may be cited as the Miranda Vargas School Bus Driver Red Flag Act or Miranda's Law. 2.National employer notification service (a)DefinitionsIn this section:
 (1)Employer notification serviceThe term employer notification service means a service that automatically provides to an employer a report on the change in the status of the driving record or driver’s license of an employee who has a commercial driver’s license due to a conviction for a moving violation, a failure to appear, driver’s license suspension, driver’s license revocation, or any other action taken against the driving privilege.
 (2)SecretaryThe term Secretary means the Secretary of Transportation. (b)National employer notification service (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, acting through the Federal Motor Carrier Safety Administration, shall issue a final rule requiring the implementation of a national employer notification service that States may access.
 (2)ConsiderationsBefore issuing a final rule under paragraph (1), the Secretary shall consider— (A)the recommendations made by the American Association of Motor Vehicle Administrators (AAMVA), including recommendations on annual per driver fees for participating employers, in the report of the AAMVA entitled Employer Notification System Design & Best Practices Recommendations, produced for the Federal Motor Carrier Safety Administration under grant/cooperative agreement number FMCDL–0143–13–01–03; and
 (B)the results of the pilot program under section 4022 of the Transportation Equity Act for the 21st Century (49 U.S.C. 31309 note; Public Law 105–178)—
 (i)to assess the feasibility, costs, safety impacts, and benefits of a system similar to the pilot program; and
 (ii)to assess methods for efficient exchange of driver safety data from existing State systems.
						(3)Requirements
 (A)Employer complianceAs part of the final rule under paragraph (1), the Secretary shall require any employer who has 1 or more employees who holds a commercial driver’s license with a school bus endorsement, pursuant to section 383.123 of title 49, Code of Federal Regulations (or successor regulations), to participate in the national employer notification service.
					(B)Driver notification
 (i)Simultaneous driver notificationAs part of the final rule under paragraph (1), the Secretary shall ensure that whenever the national employer notification service provides to an employer a report on an employee, that employee shall receive simultaneous notification and a complete copy of the report.
 (ii)FormAn employee described in clause (i) shall be notified under that clause— (I)by mail sent to the address on record for the employee with the driver licensing agency in the State that issued the commercial driver's license to the employee; or
 (II)on request of the employee, by mail sent to an alternative address or by alternative means, including electronic mail.
 (iii)Driver access to informationExcept as otherwise prohibited by law, an employee shall be permitted to review information retained or disseminated by the national employer notification service about that employee at no cost to the employee.
 (C)Procedures for correcting informationAs part of the final rule under paragraph (1), the Secretary shall ensure that an employee may, at no cost to the employee—
 (i)challenge inaccurate information retained or disseminated by the national employer notification service;
 (ii)request expedited treatment to correct inaccurate information retained or disseminated by the national employer notification service, if that inaccurate information is preventing the employee from performing safety-sensitive functions; and
 (iii)request that the Secretary— (I)remove information retained by the national employer notification service relating to a traffic citation or arrest if the traffic citation or arrest did not result in a conviction; and
 (II)notify the employer of the employee of the removal of that information. (D)TreatmentThe implementation of the national employer notification service in a State shall be considered to be an eligible activity for a State commercial driver’s license program implementation grant award under section 31313(a)(2) of title 49, United States Code.
					(c)State implementation
 (1)ImplementationEach State and employer described in subsection (b)(3)(A) shall begin use of the national employer notification service by not later than 2 years after the date on which Secretary establishes the national employer notification service pursuant to the final rule under subsection (b)(1).
 (2)EnforcementBeginning not later than 2 years after the date on which the Secretary establishes the national employment notification service pursuant to the final rule under subsection (b)(1), the Secretary shall ensure that the national employer notification service is included as part of the requirements and standards of the commercial driver license program, including the consequences of State noncompliance, under part 384 of title 49, Code of Federal Regulations (or successor regulations).
 (3)Annual inquiry exemptionIn accordance with the regulatory guidance issued by the Federal Motor Carrier Safety Administration entitled Driver Qualifications; Regulatory Guidance Concerning the Use of Computerized Employer Notification Systems for the Annual Inquiry and Review of Driving Records (80 Fed. Reg. 13069 (March 12, 2015)), the Secretary shall ensure that an employer participating in the national employer notification service is exempt from the requirements for annual inquiry and review of driving record pursuant to section 391.25 of title 49, Code of Federal Regulations (or successor regulations).
				(d)Applicability to schools and school districts
 (1)In generalFor purposes of this section, a school district, local educational agency, or school shall be considered to be an employer for purposes of the national employer notification service if the school district, local educational agency, or school organizes, sponsors, or pays for the transportation of preprimary, primary, or secondary students to or from school or on extracurricular trips.
 (2)Treatment of private entityFor purposes of this section, in the case of a school district, local educational agency, or school that contracts with a private entity to provide transportation services for students traveling to or from school or on an extracurricular trip, the private entity and the school district, local educational agency, or school shall be considered to be an employer.